         Case 1:17-cv-00099-JKB Document 319 Filed 06/11/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                       *

       Plaintiff,                               *

       v.                                       *           CIVIL NO. JKB-17-0099

BALTIMORE POLICE                                *
DEPARTMENT, et al.,
                                                *
       Defendants.
                                               ***

                                            ORDER

       The Court hereby APPROVES the Monitoring Team’s April 2020 invoice and DIRECTS

the Clerk to immediately disburse the invoice from the funds presently on deposit in the registry

of the Court.



DATED this 11th day of June, 2020.

                                                     BY THE COURT:



                                                       /s/ JAMES K. BREDAR
                                                     James K. Bredar
                                                     United States District Judge
